      Case 3:19-cv-01077-N Document 1 Filed 05/03/19         Page 1 of 7 PageID 1


                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

RAIN DROP FOUNDATION, INC.,                  §
                                             §
           Plaintiff,                        §
                                             §
VS.                                          §         CIVIL NO. 3:19-cv-1077
                                             §
PHILADELPHIA INDEMNITY                       §
INSURANCE COMPANY,                           §
                                             §
           Defendant.                        §

           DEFENDANT PHILADELPHIA INDEMNITY INSURANCE
                  COMPANY’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to 28 U.S.C. §§ 1332, 1441(b) and 1446(a), Philadelphia Indemnity

Insurance Company, the Defendant in the above-styled case, files this Notice of

Removal from the District Court of Dallas County, Texas, 162nd Judicial District, to

the United States District Court for the Northern District of Texas, Dallas Division.

                                     INTRODUCTION

      1.       The Plaintiff is Rain Drop Foundation, Inc. (“Plaintiff”).

      2.       The Defendant is Philadelphia Indemnity Insurance Company

(“Defendant”).

      3.       Plaintiff commenced this first-party insurance case on April 16, 2019.

Plaintiff asserted claims under Texas law against Defendant for (a) breach of

contract, (b) violation of certain provisions of chapter 541 of the Texas Insurance

Code, (c) violation of certain provisions of chapter 542 of the Texas Insurance Code,
       Case 3:19-cv-01077-N Document 1 Filed 05/03/19             Page 2 of 7 PageID 2


(d) violation of unspecified provisions of the Texas Deceptive Trade Practices Act,

and (e) breach of the common-law duty of good faith and fair dealing.

        4.          Defendant learned of Plaintiff’s commencement of this action, and of

Plaintiff’s filing or its original state-court pleading, entitled Plaintiff’s Original

Petition, on April 17, 2019. Defendant is therefore timely filing this Notice of

Removal, as it is removing this action may be filed “within thirty days after receipt

by the defendant, through service or otherwise, of a copy of an amended pleading,

motion, order or other paper from which it may first be ascertained that the case is

one which is or has become removable.” 28 U.S.C. § 1446(b)(3).

                                        VENUE IS PROPER

        5.          Pursuant to 28 U.S.C. § 1441(a), this action may be removed to this

Court because it is the district and division embracing Dallas County, Texas, the

county in which the state court action is pending.

                                       BASIS FOR REMOVAL

        6.          This is a civil action that falls under the Court’s original jurisdiction

pursuant to 28 U.S.C. § 1332(a) and is one that may be removed to this Court based

on diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

A.      Complete Diversity of Citizenship Exists.

        7.          Plaintiff is a non-profit corporation incorporated in Texas. See Articles

of Incorporation, attached as part of Exhibit 1. Plaintiff maintains its principal

place of business in Houston, Texas.             See id. (Plaintiff’s Texas Franchise Tax

report); see also Policy, Common Policy Declarations, also attached as part of



DEFENDANT’S NOTICE OF REMOVAL                                                         PAGE 2
6429144 v1 (55220.00304)
       Case 3:19-cv-01077-N Document 1 Filed 05/03/19             Page 3 of 7 PageID 3


Exhibit 1 (showing Plaintiff’s mailing address at 9301 W. Belfort Avenue E.,

Houston, Texas).

        8.          Philadelphia is a corporation organized and existing under the laws of

the State of Pennsylvania. See Affidavit of Kevin B. Liney, attached as Exhibit 2

(attesting to the facts that Defendant is incorporated in and maintains its principal

place of business in Pennsylvania).

        9.          Complete diversity of citizenship therefore exists between all plaintiffs

and all defendants.

B.      The Amount in Controversy Exceeds $75,000.

       10.          Plaintiff’s Original Petition merely alleges that it “seek[s] monetary

relief over $200,000 but not more than $1,000,000, exclusive of interest and costs,

which is the only option that does not require Plaintiff to select a speculative,

arbitrary cap on its damages. Pl.’s Orig. Pet. ¶ 4, at 2. One day before filing its

lawsuit, Plaintiff’s counsel sent Defendant a “DTPA Notice and Demand Letter”

that referenced an attached estimate allegedly representing “actual damages”

totaling over $386,000. See Demand Letter, attached as Exhibit 3, at 2.

       11.          Plaintiff therefore seeks damages, exclusive of interest and attorney’s

fees, in excess of the jurisdictional minimum of $75,000.

C.      Removal Is Appropriate Under the Court’s Diversity Jurisdiction.

       12.          In light of these facts, the state court claim may be removed to this

Court because: (a) this action is a civil action pending within the jurisdiction of the

United States District Court for the Northern District of Texas; (b) none “of the



DEFENDANT’S NOTICE OF REMOVAL                                                         PAGE 3
6429144 v1 (55220.00304)
       Case 3:19-cv-01077-N Document 1 Filed 05/03/19               Page 4 of 7 PageID 4


parties in interest properly joined and served as defendants is a citizen of the State

in which such action is brought”, 28 U.S.C. § 1441(b)(2); and (c) the amount in

controversy exceeds $75,000, exclusive of interests and costs.

                                   FILING OF REMOVAL PAPERS

       13.          Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice

of the filing of this Notice of Removal to all other counsel of record. Further,

Philadelphia is filing a copy of this Notice of Removal with the Clerk of the 162nd

Judicial District Court of Dallas County, Texas, where Plaintiff commenced this

action.

       14.          Defendant is filing the following items concurrently with this Notice of

Removal, or attaching them to this Notice of Removal as required by Northern

District of Texas Local Rule 81.1:

          (a)       completed versions of JS-44 Civil Cover Sheet, and Supplement to
                    JS44 Civil Cover Sheet (Exhibit 4)

          (b)       an index identifying each document filed in the state court action,
                    except discovery material, with each document individually tabbed and
                    arranged in chronological order according to the state court file date,
                    with copies of each such document (Exhibit 5);

          (c)       all executed process in the case (Exhibit 6);

          (d)       a copy of the docket sheet in the state court action (Exhibit 7);

          (e)       a separately signed certificate of interested persons that complies with
                    LR 3.1(c) or 3.2(e) (filed separately); and

          (f)       a list of all counsel of record (Exhibit 8).




DEFENDANT’S NOTICE OF REMOVAL                                                           PAGE 4
6429144 v1 (55220.00304)
       Case 3:19-cv-01077-N Document 1 Filed 05/03/19    Page 5 of 7 PageID 5


                                    CONCLUSION

          Defendant Philadelphia Indemnity Insurance Company gives notice to the

Court of its removal of the above-captioned action from the 162nd Judicial District

Court of Dallas County, Texas, and requests that further proceedings be conducted

in the United States District Court for the Northern District of Texas, Dallas

Division, as provided by law.


          Dated: May 3, 2019

                                       Respectfully submitted,


                                             /s/ William R. Pilat
                                       William R. Pilat
                                       Texas Bar No. 00788205
                                       Admitted in the Northern District of Texas
                                       MAYER LLP
                                       4400 Post Oak Parkway, Suite 2850
                                       Houston, Texas 77027
                                       Telephone: 713-487-2000
                                       Facsimile: 713-487-2019
                                       Email: wpilat@mayerllp.com

                                       ATTORNEY-IN-CHARGE FOR DEFENDANT
                                       PHILADELPHIA INDEMNITY INSURANCE
                                       COMPANY

Of Counsel:
Andrew J. Mihalick
Texas Bar No. 24046439
Admitted in the Northern District of Texas
4400 Post Oak Parkway, Suite 2850
Houston, Texas 77027
Telephone: 713-487-2000
Facsimile: 713-487-2019
Email: amihalick@mayerllp.com




DEFENDANT’S NOTICE OF REMOVAL                                                PAGE 5
6429144 v1 (55220.00304)
       Case 3:19-cv-01077-N Document 1 Filed 05/03/19    Page 6 of 7 PageID 6


                           CERTIFICATE OF SERVICE

      I certify that on May 3, 2019, a true and correct copy of the foregoing
pleading was forwarded to all other counsel of record, including those listed below,
by mailing the same to such attorneys by certified mail, return receipt requested:

          Preston J. Dugas III
          PRESTON DUGAS LAW FIRM, PLLC
          309 W. 7th Street, Suite 1100
          Fort Worth, Texas 76102

                                              /s/ William R. Pilat
                                          William R. Pilat




DEFENDANT’S NOTICE OF REMOVAL                                                PAGE 6
6429144 v1 (55220.00304)
      Case 3:19-cv-01077-N Document 1 Filed 05/03/19       Page 7 of 7 PageID 7


                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

RAIN DROP FOUNDATION, INC.               §
                                         §
VS.                                      §           CIVIL NO. 3:19-cv-1077
                                         §
PHILADELPHIA INDEMNITY                   §
INSURANCE COMPANY                        §

                                On Removal from:

                            CAUSE NO. DC-19-05387

RAIN DROP FOUNDATION, INC.               §          IN THE DISTRICT COURT
                                         §
VS.                                      §          DALLAS COUNTY, TEXAS
                                         §
PHILADELPHIA INDEMNITY                   §
INSURANCE COMPANY                        §          162ND JUDICIAL DISTRICT

                     INDEX OF MATTERS BEING FILED

Exhibit 1    Documents on Plaintiff’s Citizenship

Exhibit 2    Defendant’s Affidavit in Support of Removal

Exhibit 3    Attorney’s Letter Alleging Amount in Controversy

Exhibit 4    JS-44 Civil Cover Sheet and Supplement to JS-44 Civil Cover Sheet

Exhibit 5    Index of Documents Filed in State Court Case and Copies of Those
             Documents

Exhibit 6    All Executed Process

Exhibit 7    Docket Sheet in State Court Case

Exhibit 8    List of Counsel of Record




INDEX OF MATTERS BEING FILED
